DETAILED ACTION
This office action is in response to communication(s) filed on December 31, 2020.  
Claim 2 has been cancelled.  
Claim 3-4 has been amended.
Claims 1 and 3-12 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ebi (U.S. Pub. No. 2010/0027059 A1), and further in view of Tani et al. (U.S. Pub. No. 2012/0079411 A1, hereinafter as “Tani”).
With regard to claim 1, the claim is drawn to an image processing apparatus (see Ebi, i.e. in Fig. 2, disclose the MFP 1), comprising: 
a controller that performs control to display a preview image, and display information other than the preview image on a display screen (see Ebi, i.e. in Fig. 2 and in  para. 42, discloses that “[0042] The main control portion 18 is comprised of a CPU (Central Processing Unit), a 
the display screen includes a preview image display area in which a preview image is displayed (see Ebi, i.e. in para. 52, discloses that “The touch panel 10 has a display portion and an operation receiving portion such as a touch sensor. The touch panel 10 is subjected to display control and operation reception control by the panel control portion 11. That is, the panel control portion 11 performs the display control for the display portion and the operation reception control for the operation receiving portion in the touch panel 10”), 
the display information is displayed outside of the preview image display area (see Ebi, i.e. in Fig. 7-8, specifically in Fig. 7, the preview image 51 is displayed in the rectangular box 
the display information contains at least one of an operation button and character information (see Ebi, i.e. in Fig. 3-13, for the illustrated operation buttons on the preview display screen, especially in Fig. 7, preview image 51, and a plurality of buttons from 52-55 on the right side of Fig. 7; and further in Fig. 5-6 and etc., disclose the pop-up text message being displayed, also for at least some of the buttons, such as in Fig. 7, “Reset 52”, “Output Display 53”, “Setting confirm 54”, “Display Rotation 56” and etc., are labeled and displayed with text information [or as “character information”]), and 
when a display size of one or more preview images displayed in the preview image display area are enlarged or reduced, the controller performs control to enlarge or reduce a display size of the display information displayed on the display screen 
(see Ebi, i.e. in Fig. 7-8, disclose the preview display screen, and as well as the enlarging/reducing key 55, further in para. 131-136, discloses that “[0131] FIG. 7 is a diagram for showing an example of a preview display screen in the digital multi-functional peripheral explained in FIGS. 2 and 3, and FIG. 8 is a diagram for showing an example of a preview display screen when a preview image is displayed in enlargement on the preview display screen of FIG. 7…”).

However, Tani disclose an analogous invention relates to an operation console and an image forming apparatus and, more specifically, to a technique of displaying an image representing contents of a process (see Tani, i.e. in para. 3 and etc.).  More specifically, in Tani, i.e. 14, 25 and etc., discloses that “[0014] Further preferably, the image representing contents of the selected process includes an enlarged image of the icon indicating contents of the corresponding process. Therefore, it becomes easier to grasp the contents of the selected process. As a result, the user can more easily understand the contents of the selected process”, and “[0025] Further preferably, the image representing contents of the selected process includes an enlarged image of the icon indicating contents of the corresponding process”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ebi to include the limitation(s) discussed and also taught by Tani, enlarge or reduce display size of the display information (buttons), as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to printing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ebi by the teachings of Tani, and to incorporate the limitation(s) discussed and also taught by Tani, thereby “… it becomes easier to grasp the contents of the selected process. As a result, the user can more easily understand the contents of the selected process” (see Tani, i.e. in para. 14, 25 and etc.). 

	
With regard to claim 3, the claim is drawn to the image processing apparatus according to claim 1, wherein the controller enables the display of the display information in the preview image display area in case that the display size of one or more preview images displayed in the preview image display area are enlarged (see Ebi, i.e. in Fig. 7-8, disclose the preview display area where the preview image 51 is in on the GUI image 50; also in Tani, i.e. para. 14, discloses that “[0014] Further preferably, the image representing contents of the selected process includes an enlarged image of the icon indicating contents of the corresponding process. Therefore, it becomes easier to grasp the contents of the selected process. As a result, the user can more easily understand the contents of the selected process”). 
With regard to claim 4, the claim is drawn to the image processing apparatus according to claim 2, wherein the controller enlarges or reduces and displays the display information when the display information is to be enlarged or reduced and displayed (see Ebi, i.e. in Fig. 7-8, disclose the enlarging/reducing key 55 for enlarging or reducing the preview images;  further in para. 135, discloses that “[0135] In the GUI image 50, a setting confirm key 54, an enlarging/reducing key 55, display rotation keys 56, and the like are further displayed so as to be selectable, and by operating these keys as appropriate, the user is able to display a GUI image (GUI image 64 of FIG. 10 below, for example) for confirming a setting of the preview image 51 or to confirm by enlarging, reducing or rotating the preview image 51. For example, when the preview image is enlarged, an enlarged preview image 51a as shown in a GUI image 60 of FIG. 8 is displayed and scroll bars are displayed at the same time so that the entirety is able to be confirmed”). 
With regard to claim 5, the claim is drawn to the image processing apparatus according to claim 1, wherein the controller sets a magnification at which the preview image is to be 
With regard to claim 6, the claim is drawn to the image processing apparatus according to claim 1, wherein the controller sets a magnification at which the preview image is to be enlarged or reduced and displayed to be different from a magnification at which the display information is to be enlarged or reduced and displayed (see Ebi, i.e. in Fig. 7-8, 11-13 and etc. disclose the enlarging/reducing key 55 for setting the different magnification display settings).
With regard to claim 7, the claim is drawn to the image processing apparatus according to claim 1, wherein the controller displays an operation button used for executing a function related to image editing as display information to be displayed, when the preview image is enlarged or reduced and displayed (see Ebi, i.e. in Fig. 4, disclose the operation button of “color mode”, “exposure”, and further in Fig. 7, disclose the display rotation keys 56 [or as “related to image editing”]).
With regard to claim 8, the claim is drawn to the image processing apparatus according to claim 1, wherein the controller sets an upper limit for a magnification at which the display information is to be enlarged or reduced and displayed regardless of a magnification at which the 
With regard to claim 9, the claim is drawn to the image processing according to claim 8, wherein the controller sets an upper limit for a magnification at which the display information is to be enlarged or reduced and displayed so that the preview image and the display information are displayed without being superimposed (see Ebi, i.e. in Fig. 8, disclose two images are being previewed and displayed side-by-side [or “displayed without being superimposed”] with enlarging/reducing key 55 also displayed thereon).
With regard to claim 10, the claim is drawn to the image processing apparatus according to claim 1, wherein the controller performs control to enlarge or reduce and display the preview image display area while enlarging or reducing and displaying the preview image (see Ebi, i.e. in Fig. 8, illustrate that the preview image 51a could be reduced or enlarged, and further the display area could be changed too by scrolling horizontally and vertically using the scroll bars illustrated therein).
With regard to claim 11, the claim is drawn to the image processing apparatus according to claim 1, wherein the controller changes a magnification of enlarging or reducing the preview image in accordance with a number of preview images to be displayed (see Ebi, i.e. in Fig. 8, two pages are being display side by side; also see Fig. 12 of Ebi).
With regard to claim 12, the claim is drawn to the image processing apparatus according to claim 1, wherein the controller changes a magnification of enlarging or reducing the preview image display area in accordance with which the preview image being displayed longitudinally or laterally (see Ebi, i.e. in Fig. 7 for the illustration of entire page being preview, .
Response to Arguments
Applicant's arguments with respect to claims 1 and 3-12 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okada (U.S. Pat/Pub No. 2010/0085602 A1) disclose an invention relates to an image forming apparatus capable of displaying a preview of image data before outputting, a preview display method in the image forming apparatus, and a preview display method in a computer connected to the image forming apparatus. 
Yoshida et al. (U.S. Pub. No. 2010/0020363 A1) discloses an invention relates to 
Koarai (U.S. Pub. No. 2011/0302490 A1) disclose an invention relates to image processing apparatus, image system and image displaying method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675